SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

268
KA 14-00574
PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN,


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

KEVIN V. BYNG, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


PETER J. DIGIORGIO, JR., UTICA, FOR DEFENDANT-APPELLANT.

KEVIN V. BYNG, DEFENDANT-APPELLANT PRO SE.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Barry M.
Donalty, J.), rendered September 8, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted robbery in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Byng ([appeal No. 1] ___ AD3d ___
[Mar. 31, 2017]).




Entered:    March 31, 2017                         Frances E. Cafarell
                                                   Clerk of the Court